Citation Nr: 1243995	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty from April 1962 to April 1964.  

This case comes before the Board of Veterans' Appeals on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to be in need of regular aid and attendance, or to be housebound, by reason of service-connected disability.    


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need regular aid and attendance, or at the housebound rate, have not been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2008.  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011). 

The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records.  No other evidence was identified in connection with these claims

The Veteran also underwent VA examinations to address the level of severity of his service connected disabilities and their effect on his life.  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) . 

II.  Special Monthly Compensation

The Veteran asserts that he is entitled to special monthly compensation based on the need for regular aid and attendance, or at the housebound rate.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person, or have rendered him housebound, because of resultant helplessness and/or physical impairment.  

Service connection is currently in effect for bilateral hearing loss, evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined rating is 50 percent.   

A VA "aid and attendance or housebound" examination report, dated in July 2008, shows the following: the Veteran stated that he wanted assistance with cooking and cleaning.  He was noted to be groomed, and in a wheelchair with an above-the-knee amputation (AKA) of the right leg.  There were no restrictions of his upper extremities.  He has trouble walking and getting around.  He was wheelchair-bound.  He was able to walk less than 1/2 a block with crutches.  He needed help cooking and cleaning.  The diagnosis was right AKA.

VA progress notes, dated between 2007 and 2008, show that the Veteran was noted to have a medical history that included hypertension, peripheral vascular disease, diabetes mellitus, coronary artery disease, ICA (internal carotid artery) stenosis, a right AKA due to peripheral vascular disease in 1998 following a failed femoral graft, and history of TIA (transient ischemic attacks) status post right CEA (carotid endarterectomy).  An August 2008 report notes that he participated in the National Veterans Wheelchair Games in Omaha, Nebraska, and that he competed in six events: table tennis, power 200, power relay, 9-ball, ramp bowling, and motor rally.  

A VA "aid and attendance or housebound" examination report, dated in August 2012, shows the following: the Veteran's diagnoses were peripheral vascular disease, status post right AKA, CAD (coronary artery disease), DM (diabetes mellitus), and history TIA (transient ischemic attacks).  His activities were restricted by his right AKA.  He could feed himself.  He could not prepare his own meals due to difficulty standing to cook.  He needed assistance in bathing and tending to other hygiene needs due to shoulder pain, difficulty transferring to tub and shower.  He was not legally blind; eyesight was 20/20, bilaterally.  He did not require nursing home care; he could manage his own medications.  He could manage his financial affairs.  He needed a wheelchair but he could walk with crutches.  He could leave the home with his wheelchair, to get to the VA hospital.  He could walk one block with a cane, or go five or six blocks with a wheelchair.  

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.  The Veteran's only service-connected disabilities are bilateral hearing loss, and tinnitus.  The competent medical evidence of record clearly indicates that while the Veteran has been found to need assistance, it is not shown to be due to his service-connected disabilities.  As previously stated the Veteran is shown to have a number of disabilities for which service connection is not currently in effect, to include right AKA, diabetes mellitus, peripheral vascular disease, and coronary artery disease.  The Board notes that service connection for a right AKA was denied by the RO in final rating decisions, dated in April 2003 and August 2004.  

In addition, the evidence does not show that he is housebound due to service-connected disability.  It is not show that the Veteran's service-connected disabilities, i.e., bilateral hearing loss, and tinnitus, alone, render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  Rather, the evidence indicates that the Veteran is not housebound due to his service-connected disabilities, and that although he may require aid and assistance, this is due to his nonservice-connected disabilities. 

In summary, the Veteran is not shown to be housebound due to his service-connected disabilities, and although he may require regular aid and attendance, the record does not support a conclusion that the reason for that profound level of disability is, in fact, due to his service-connected disabilities alone.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 


ORDER

Special monthly compensation based on the need for regular aid and attendance, or at the housebound rate, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


